Exhibit 10.23

2008 Bonuses, 2009 Base Salaries and Stock-Based Awards

On February 3, 2009, the Compensation Committee of the Board of Directors (the
“Committee”) of Volcano Corporation (the “Company”) approved cash bonuses to be
paid to the “named executive officers” (as defined under applicable securities
laws) of the Company for performance in the year ended December 31, 2008 and
their respective annual base salaries for 2009, effective January 1, 2009. In
addition, on February 3, 2009, as part of the Company’s annual equity
compensation grant process, the Committee approved the grant of restricted stock
unit awards (“RSUs”) and stock options to the Company’s named executive officers
under the Company’s 2005 Equity Compensation Plan, as amended (the “Plan”).

The table below sets forth the cash bonuses and base salaries approved for each
named executive officer of the Company, as well as the number of RSUs and the
number of shares subject to stock options granted to each such named executive
officer on February 3, 2009, along with a brief description of the vesting
provisions applicable to such RSUs and stock option grants.

 

Named Executive Officer

  

Title

   2008
Bonus ($)     2009 Base
Salary ($)     Number
of RSUs(1)    Number of
Shares
Subject to Stock
Options(2)

R. Scott Huennekens

   President and Chief Executive Officer    $ 440,000     $ 412,000     45,000
   80,000

John T. Dahldorf

   Chief Financial Officer and Secretary      120,000       273,000     24,500
   42,500

Vincent J. Burgess

   Group President, Advanced Imaging Systems      90,000       273,000    
22,500    35,000

Michel E. Lussier

   Managing Director of Volcano Europe      80,000       346,067 (3)   22,500   
35,000

Jorge J. Quinoy

   Executive Vice President, U.S. Sales      — (4)     300,000     80,000   
30,000

John F. Sheridan

   Executive Vice President of Research and Development and Operations     
85,000       252,000     22,500    35,000

 

(1) 25% of the RSUs will vest, if at all, each year on the anniversary of the
grant date, subject to the individual’s continued service through each such
date, so that the award is fully vested on the fourth anniversary of the grant
date.

 

(2) 1/48th of the shares underlying such option shall vest in equal monthly
installments over a period of four years commencing on the date of grant,
subject to the individual’s continued service through each such date.

 

(3) Mr. Lussier’s salary reflects the conversion of his salary from Euros at the
applicable exchange rate on February 3, 2009.

 

(4) Mr. Quinoy was not eligible to receive a cash bonus for the year ended
December 31, 2008; however, Mr. Quinoy earned $80,800 in sales commissions for
the year ended December 31, 2008, pursuant to his 2008 Sales Commissions Plan,
previously filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K,
filed with the Securities and Exchange Commission (“SEC”) on April 21, 2008 and
incorporated herein by reference.



--------------------------------------------------------------------------------

The RSUs are evidenced by a Restricted Stock Unit Grant Notice and Restricted
Stock Unit Agreement (together, the “RSU Agreement”), which, together with the
Plan, set forth the terms and conditions of the RSUs. The stock options are
evidenced by a Stock Option Agreement, which, together with the Plan, set forth
the terms and conditions of the stock options. The exercise price of the stock
options is $13.69 per share, which is equal to the fair market value of the
Company’s common stock on the date of grant, and have a term of seven years.

The foregoing is only a brief description of the material terms of the RSUs and
the stock options granted to the named executive officers on February 3, 2009,
does not purport to be complete and is qualified in its entirety by reference to
the Plan, the forms of RSU Agreement under the Plan and the form of Stock Option
Agreement under the Plan. A copy of the Plan was previously filed as Exhibit
99.1 to the Company’s Registration Statement on Form S-8, filed with the SEC on
August 29, 2007. A copy of the forms of RSU Agreement under the Plan was
previously filed as Exhibit 10.3 to the Company’s Current Report on Form 8-K,
filed with the SEC on March 4, 2008, and a copy of the form of Stock Option
Agreement under the Plan was previously filed as Exhibit 10.3 to the Company’s
Registration Statement on Form S-1/A, as amended, filed with the SEC on May 5,
2006.

Chief Financial Officer Relocation Package

On February 3, 2009, in connection with the anticipated relocation of John T.
Dahldorf, the Company’s Chief Financial Officer, to be in closer proximity to
the Company’s principal executive offices in San Diego, California, the
Committee approved the payment to Mr. Dahldorf of the following potential
expenses:

 

  •  

closing costs incurred upon the sale of Mr. Dahldorf’s current residence;

 

  •  

closing costs incurred upon the purchase of a residence in the San Diego area;

 

  •  

moving expenses of household goods;

 

  •  

rental expenses for temporary storage of household goods for up to six months;

 

  •  

travel expenses for up to three trips for Mr. Dahldorf and his immediate family
to identify a potential residence in the San Diego area;

 

  •  

rental and related costs for temporary housing in San Diego for up to six
months; and

 

  •  

transportation costs for Mr. Dahldorf and his immediate family to San Diego.

In addition, in connection with the sale of Mr. Dahldorf’s current residence,
the Company agreed to pay to Mr. Dahldorf an amount, not to exceed $122,000, to
the extent the sales price of his current residence is below the original
purchase price (in addition to payment of the balance of his mortgage to the
extent that the sales price of the residence is less than the outstanding
mortgage amount). Further, in the event Mr. Dahldorf is unable to sell his
residence within six months of the initial listing, the Company would agree to
purchase the home from Mr. Dahldorf at his original purchase price.

The Committee further authorized the Company to “gross up” the foregoing
payments to the extent Mr. Dahldorf would incur any additional tax liability in
connection with such payments.